Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/27/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 08/24/2021 has been entered. Currently, claims 10-13 and 15-16 remain pending in the application. Claims 10-13 and 15-16 were amended by Applicant without the addition of new matter.  Claim 14 has been cancelled, but the subject matter has been introduced into independent claims 10, ultimately changing the scope of claims. Additionally, claims 17-18 have been cancelled and claims 10-13 and 15-16 have been amended to overcome previous claim objections and 35 USC 112(b) rejections set forth in the Non-Final Office Action mailed 05/28/2021. 
Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. Applicant’s amendment to claim 10 of inserting the subject matter of cancelled claim 14, has not overcome the previous 35 USC 102 rejection for claim 10. The Non-Final Rejection is maintained and written below to accommodate the new change of scope with the relevant prior art of record. The primary reference, Hofmann et al. (U.S. Patent Pub. No. 20180168845), is maintained for disclosing the .  
Applicant makes the argument that “Hofmann explicitly teach: a centering pin 15 having a fastening portion 17 and connecting portion 18 adjacent to the free upper end of the centering pin 15; at the free end of the connecting portion 18 there is a projecting latch lug 19; the connecting portion 18 is elastically deformable; moreover, the elastically deformable connecting portion 18 extends approximately parallel to the fastening portion 17 in the direction towards the contact surface 14. Reading Hofman, an ordinary skilled person in the art would understand that the elastic appendix 18 of the fastening portion 17 of Hofmann is not a side of a triangle and requires a projecting latch lug (19) to work properly, which is not required by the claimed invention. Accordingly, the upper portion of the centering pin 15 (core) in Hofman is not a triangular plate, as would be required to meet Applicant's claimed feature. In view of the above, the cited prior art fails to teach or suggest every feature recited in Applicant's claims, so that claims 10-12, and 15 are believed to be patentably distinguishable over the cited prior art” (Remarks, Page 6, Paragraph 3).
In response to Applicant’s argument that “the upper portion of the centering pin 15 in Hofmann is not a triangular plate” (Remarks, Page 6, Paragraph 3), Hofmann discloses that “the centering pin 15 slightly widens starting from its free end in the direction towards the contact surface 14 with a gap starting at the semi-circle free eye widens towards the end of the connecting portion 18” (Paragraph 87). Therefore, Hofmann discloses that in an unlatched state the centering pin 15 has a widening gap between the fastening portion 17 and connecting portion 18. This widening gap in an unlatched state forms a triangular shape between the fastening portion 17 and connecting portion 18, as shown in Modified Figure 1 below. Although Hofmann relies on a projection lug 19 and the instant application does not, the centering pin 15 with the projection lug 19 is still triangularly shaped given by the widening shape of the centering pin 15. Hence, the connecting portion 18 is still a side of the triangular . 

    PNG
    media_image1.png
    352
    404
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofmann (U.S. Patent Pub. No. 20180168845).
Regarding claim 10, Hofmann discloses (Paragraphs 72, 74-76, 78, 84, 87; Figures 1-2, 5, 8-9) a device for mandibular advancement 01 (Paragraph 72 and Figure 1, occlusal splint 01), comprising: a first engagement element 22,15 (Paragraph 72 and Figure 2, mandibular positioning means 22r,22l; Paragraph 74 and Figure 2, centering pin 15) configured to be associated with a lower dental arch or mandible (Figure 2, mandibular positioning means 22 associated with mandible) and a second engagement element 05 (Paragraph 72 and Figure 2, maxillary positioning means 05r,05l) configured to be associated with an upper dental arch or maxilla (Figure 2, maxillary positioning means 05 associated with maxilla), said first and second engagement elements 22,15, 05 provided with a first inclined engagement surface 23 (Paragraph 75 and Figure 8, the positioning surfaces 23 is inclined forwards with respect to the vertical Z direction) and a second inclined engagement surface 06 (Paragraph 75 and Figure 5, the positioning surfaces 06 is inclined forwards with respect to the vertical Z direction) adapted to determine mandibular advancement (Paragraph 76 and Figure 1, adjustability of the adjustable positioning means 05 is made possible by its displaceable mounting on the maxillary miniplast splint 02, said positioning means being displaceable in the longitudinal direction and an adjusting screw 08 being provided for adjustment), and wherein the first engagement element 22,15 comprises a core 15 (Paragraph 74 and Figures 2-3, centering pin 15) covered by a covering body 22 (Paragraph 72 and Figures 3 and 8, mandibular positioning means 22r,22l is considered a covering body) provided with a pocket 25 (Paragraph 78 and Figure 3, centering recess 25) adapted to a housing of said core 15, said second engagement element 05 comprises an orthodontic screw 08 (Paragraph 76 and Figure 2, adjusting screw 08) adapted to determine displacement (Paragraph 76 and Figure 1, adjustability of the adjustable positioning means 05 is made possible by its displaceable mounting on the maxillary miniplast splint 02, said positioning means being displaceable in the longitudinal direction and an adjusting screw 08 being provided for adjustment) of the second inclined engagement surface 06, said core 15 having an inclined portion (Paragraph 84 and Figures 8-9, fastening portion 17 of centering pin 15 has inclined portion matching incline of positioning surface 23) destined to define, in cooperation with the covering body 22, said first inclined engagement surface 23, and an upper portion 17,18 (Paragraph 84 and Figure 9, fastening portion 17, which protrudes above the contact surface 14, the connecting portion 18 being adjacent to the free upper end of the centering pin 15. The connecting portion 18 extends in a semi-circle around a free eye and then runs approximately parallel to the fastening portion 17 in the direction towards the contact surface 14) of said core 17,18 is a triangular plate (Paragraph 87, Figure 9, and see Modified Figure 1 above, in an unlatched state the centering pin 15 slightly widens starting from its free end in the direction towards the contact surface 14 with a gap starting at the semi-circle free eye widens towards the end of the connecting portion 18. Ultimately this forms a triangular shaped centering pin 15 with a base of the triangular shape having a widened gap, a side of the triangular shape having a protrusion, and a vertex of the triangular shape being rounded), having an inclined side (Paragraph 84 and Figures 8-9, fastening portion 17 of centering pin 15 has inclined portion matching incline of positioning surface 23) in correspondence to said first inclined engagement surface 23.
Regarding claim 11, Hofmann discloses the invention as described above and further discloses (Paragraphs 72-73, 76; Figures 1-2) wherein said first engagement element 22,15 is supported by a first structure 12 (Paragraph 73, positioning means 22 of the mandibular miniplast splint 12) adapted to be fitted on teeth of the corresponding lower dental arch (Paragraph 72, placement of the mandibular miniplast splint 12 on the mandibular row of teeth), the second engagement element 05 being supported by a second structure 02 (Paragraph 72 and Figure 2, maxillary miniplast splint 02) with respect to which it is movable by (Paragraph 76 and Figure 1, adjustability of the adjustable positioning means 05 is made possible by its displaceable mounting on the maxillary miniplast splint 02, said positioning means being displaceable in the longitudinal direction and an adjusting screw 08 being provided for adjustment) said orthodontic screw 08.
Regarding claim 12, Hofmann discloses the invention as described above and further discloses (Paragraphs 72-73, 76, 84, 86; Figures 1-2, 9) wherein said core 15 of said first engagement element 22,15 comprises the upper portion 17,18 received in (Figures 8-9, fastening portion 17 and connecting portion 18 received in mandibular positioning means 22) said covering body 22 and a base portion 16 (Paragraph 86 and Figure 9, base portion 16) embedded in (Paragraph 86 and Figures 2 and 9, base portion 16 which is anchored in the miniplast splint 12) said first structure 12 that can be fitted on the teeth of the corresponding lower dental arch (Paragraph 72, placement of the mandibular miniplast splint 12 on the mandibular row of teeth).
	Regarding claim 15, Hofmann discloses (Paragraphs 72, 75-76; Figures 1-2, 5, 8) an appliance for mandibular advancement 01 (Paragraph 72 and Figure 1, occlusal splint 01) comprising: a first engagement element 22,15 (Paragraph 72 and Figure 2, mandibular positioning means 22r,22l; Paragraph 74 and Figure 2, centering pin 15) configured to be associable with a lower dental arch or mandible (Figure 2, mandibular positioning means 22 associated with mandible) and a second engagement element 05 (Paragraph 72 and Figure 2, maxillary positioning means 05r,05l) configured to be associable with an upper dental arch or maxilla (Figure 2, maxillary positioning means 05 associated with maxilla), said first and second engagement elements 22,15, 05 provided with a first inclined engagement surface 23 (Paragraph 75 and Figure 8, the positioning surfaces 23 is inclined forwards with respect to the vertical Z direction) and a second inclined engagement surface 06 (Paragraph 75 and Figure 5, the positioning surfaces 06 is inclined forwards with respect to the vertical Z direction) adapted to determine mandibular advancement (Paragraph 76 and Figure 1, adjustability of the adjustable positioning means 05 is made possible by its displaceable mounting on the maxillary miniplast splint 02, said positioning means being displaceable in the longitudinal direction and an adjusting screw 08 being provided for adjustment).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (U.S. Patent Pub. No. 20180168845) in view of Ross (U.S. Patent Pub. No. 20170035534). 
Regarding claim 13, Hofmann discloses the invention as described above but fails to explicitly disclose wherein said first inclined engagement surface and second inclined engagement surface are inclined by a value equal to 70° with respect to an occlusal or masticatory plane.
Ross teaches (Paragraphs 72, 79, 83; Figure 9) an analogous device for mandibular advancement 100 (Paragraph 73 and Figure 9, oral apparatus 100) wherein said analogous first inclined engagement surface 20 (Paragraph 83 and Figure 9, lower contact surface 20) and analogous second inclined engagement surface 19 (Paragraph 79 and Figure 9, upper contact surface 19) are inclined by a value equal to 70° with respect to an occlusal or masticatory plane (Paragraph 83 and Figure 9, Portions of the lower contact surface 20 of an adjustable lower anchor member 16A farthest from the lower bite plane 18 may be angled towards the lower bite plane 18 so that the lower contact surface 20 may be coupled to the lower bite plane 18 at lower medial corner 22 with lower anchor member corner angle 24 that is between 45 and 135 degrees; Paragraph 79 and Figure 9, Portions of the upper contact surface 19 of an adjustable upper anchor member 15A farthest from the upper bite plane 17 may be angled towards the upper bite plane 17 so that the upper contact surface 19 may be coupled to the upper bite plane 17 at upper medial corner 21 with upper anchor member corner angle 23 that is between 45 and 135 degrees).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second inclined engagement surfaces of Hofmann, so that the first and second inclined engagement surfaces are inclined by a value equal to 70° with respect to an occlusal plane, as taught by Ross, in order to provide an improved mandibular advancement device that provides an increase in the surface contact between the first engagement element and second engagement element during adjustment of the mandible relative to the maxilla, as given by the incline angle of the trapezoidal prism shape (Ross, Paragraphs 79 and 83).  Examiner notes that since the claim value of 70° with respect to an occlusal or masticatory plane falls within the taught range of 45 degrees to 135 degrees of the teaching reference of Ross in the combination of Hoffmann in view of Ross discussed above, it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); see MPEP 2144.05 I.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (U.S. Patent Pub. No. 20180168845) in view of Rico (U.S. Patent Pub. No. 20150272773).
Regarding claim 16, Hofmann discloses the invention as described above and further discloses (Paragraphs 74; Figure 4) wherein the appliance 01 is provided with an expansion screw 08 (Paragraph 76 and Figure 2, adjusting screw 08) placed on a right portion (Figure 4, adjusting screw 08 on right side of maxillary miniplast splint 02) and an expansion screw 08 placed on a left portion (Figure 4, adjusting screw 08 on left side of maxillary miniplast splint 02) in correspondence of two upper dental half-arcs (Figure 4, adjusting screw 08 on upper dental half-arcs of maxillary miniplast splint 02), said expansion screw 08 being activated by tightening a set of male screws (Paragraph 74 and Figure 5, male screws of adjusting screw 08 are threadably tightened) in one direction with respect to an occlusal plane  (Paragraph 74 and Figure 5, positioning means being displaceable in the longitudinal direction/occlusal plane and an adjusting screw 08 being provided for adjustment), the set of male screws (Paragraph 74 and Figure 5, male screws of adjusting screw 08) and a corresponding set of female screws (Paragraph 74 and Figure 5, female nut screws of adjusting screw 08) of the expansion screw 08 of the appliance 01 being one right-handed and one left-handed (Paragraph 74 and Figure 4, male screws of adjusting screw 08 have inherent counter-clockwise threading and female nut screws of adjusting screw 08 have inherent clockwise threading, or vice versa, for providing inward/outward adjustment by the left and right adjusting screw 08), respectively. 
However, Hoffman fails to explicitly disclose said expansion screw being activated by following a direction represented by an arrow stamped on said second engagement element.
Rico teaches (Paragraphs 21, 25; Figures 1-2) an analogous device for mandibular advancement 10 (Paragraph 21 and Figure 1, apparatus 10) wherein said analogous expansion screw 16 (Paragraph 25 and Figure, adjustable advancement screw 16) being activated by following a direction represented by an arrow stamped (Paragraph 25, Rotation of the advancement arm 16 lengthens the length-adjustable block 18 by distally moving the sliding portion 17. These commercially available expansion screw assemblies 16 are typically marked with an arrow indicating the opening direction) on said analogous second engagement element 18 (Paragraph 25 and Figure 2, lower blocks 18 includes stationary portion 13, adjustable advancement screw 16, and sliding portion 17).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the expansion screw of the second engagement element of Hoffman, to include an arrow marking, as taught by Rico, in order to provide an improved mandibular advancement device that makes it easier for a user to identify the correct adjustable screw rotation for effective mandibular advancement with minimal effort required (Rico, Paragraph 25). In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In this instant case a stamped arrow pointing in a specific direction provides no mechanical function and is considered an aesthetic design change; see MPEP § 2144.04.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL MILO/
Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786